Case: 11-12316       Date Filed: 03/28/2013       Page: 1 of 4


                                                                    [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 11-12316
                               ________________________

                         D.C. Docket No. 1:93-cr-00339-FAM-2

UNITED STATES OF AMERICA,

                                                                         Plaintiff - Appellee,

                                            versus

MARISELLA DEL CARMEN-IGLESIAS,
a.k.a. Marisella De Arellano,
a.k.a. Marisella Arellano,
a.k.a. Marisella Ramirez-DeArellano,
a.k.a. Marisella Iglesias,

                                                                      Defendant - Appellant.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                      (March 28, 2013)

Before MARCUS and BLACK, Circuit Judges, and EVANS, * District Judge.

PER CURIAM:


*
  Honorable Orinda Evans, United States District Judge for the Northern District of Georgia,
sitting by designation.
               Case: 11-12316     Date Filed: 03/28/2013    Page: 2 of 4


      Marisella del Carmen-Iglesias, a native of Cuba and a permanent resident of

the United States, appeals the district court’s denial of her petition for a writ of

coram nobis. Carmen-Iglesias pleaded guilty to a conspiracy charge in 1993, but

now seeks to withdraw that plea and vacate her conviction and sentence based

upon her counsel’s failure to inform her of the immigration consequences of her

guilty plea. She rests her claim upon the Supreme Court’s decision in Padilla v.

Kentucky, 130 S. Ct. 1473 (2010), which held that the Sixth Amendment requires

criminal defense attorneys to advise their non-citizen clients about the deportation

consequences of a guilty plea. And she must base her claim on Padilla, because

before the Supreme Court issued that decision, most courts, including this one, had

held that defense counsel were under no constitutional obligation to advise their

clients of the deportation consequences of a guilty plea. See id. at 1481 n.9

(collecting cases); United States v. Campbell, 778 F.2d 764, 768 (11th Cir. 1985)

(observing that deportation is a collateral consequence of a guilty plea, albeit a

“harsh” one, and holding that “counsel’s failure to advise the defendant of the

collateral consequences of a guilty plea cannot rise to the level of constitutionally

ineffective assistance”).

      Padilla was decided in 2010, but Carmen-Iglesias’s conviction became final

in 1993. Because her conviction became final well before the Supreme Court

decided Padilla, Carmen-Iglesias can only avail herself of the rule announced in


                                           2
                Case: 11-12316        Date Filed: 03/28/2013       Page: 3 of 4


Padilla if that rule applies retroactively to cases on collateral review under the

framework set forth in Teague v. Lane, 489 U.S. 288 (1989). At the time of

briefing and oral argument in this case, this Circuit had not squarely addressed

whether Padilla applies retroactively, and there was a conflict among our sister

circuits. Compare United States v. Amer, 681 F.3d 211 (5th Cir. 2012) (not

retroactive), United States v. Chang Hong, 671 F.3d 1147 (10th Cir. 2011) (same),

and Chaidez v. United States, 655 F.3d 684 (7th Cir. 2011) (same), with United

States v. Orocio, 645 F.3d 630 (3d Cir. 2011) (3d Cir. 2011) (retroactive). On

February 20, 2013, however, the Supreme Court resolved the conflict and

unambiguously held that Padilla set forth a new rule of criminal procedure that

does not apply retroactively to cases on collateral review. See Chaidez v. United

States, 133 S. Ct. 1103, 1105 (2013) (“We conclude that, under the principles set

out in Teague . . . Padilla does not have retroactive effect.”).

       The law is now clear that Carmen-Iglesias, like other defendants whose

convictions became final prior to Padilla, cannot avail herself of its holding in a

collateral proceeding. See id. at 1113 (“Under Teague, defendants whose

convictions became final prior to Padilla . . . cannot benefit from its holding.”).1


1
  Like the petitioner in Chaidez, Carmen-Iglesias does not argue that either of the two Teague
exceptions -- for substantive rules placing “private individual conduct beyond the power of the
criminal law-making authority to proscribe” or for “watershed rules of criminal procedure,”
Teague, 489 U.S. at 311 -- is relevant here. See Chaidez, 133 S. Ct. at 1107 n.3. In any event,
the exceptions would be of no help to Carmen-Iglesias because the rule in Padilla is plainly not a
substantive one that places private individual conduct beyond the reach of the criminal law, and
                                                3
                Case: 11-12316        Date Filed: 03/28/2013       Page: 4 of 4


Accordingly, we affirm the district court’s order denying Carmen-Iglesias’s

petition. 2

       AFFIRMED.




we have prior precedent squarely holding that the rule in Padilla is not a watershed rule of
criminal procedure. See Figuereo-Sanchez v. United States, 678 F.3d 1203, 1209 (11th Cir.
2012) (“[W]e conclude that Padilla did not announce a watershed rule of criminal procedure.”).
2
  Although the district court did not deny Carmen-Iglesias’s petition on Padilla retroactivity
grounds, we “may affirm the district court’s judgment on any ground that appears in the record,
whether or not that ground was relied upon or even considered by the court below.” Powers v.
United States, 996 F.2d 1121, 1123-24 (11th Cir. 1993).

        In addition, for purposes of this decision, we assume without deciding that a claim of
ineffective assistance of counsel will lie in coram nobis and that Carmen-Iglesias’s petition was
timely filed. We need not address these issues because Carmen-Iglesias cannot bring a claim
based on Padilla in any event. Cf. Chaidez, 133 S. Ct. at 1106 n.1 (“Chaidez and the
Government agree that nothing in this case turns on the difference between a coram nobis
petition and a habeas petition, and we assume without deciding that they are correct.”).
                                                4